DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to “APPARATUS AND METHOD FOR SEPARATING A CLOSURE FROM A CLOSURE SUPPLY”.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 22 March 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that would support the claim recitation “transfer dial and the at least one head rotate independently” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings do not comply with 37 CFR 1.84 which requires black and white drawings; reproductions of photographs or computer drafted figures are ordinarily not permitted; and “dark” or “solid” shading is not acceptable.
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. 
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings…
(b) Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications…
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

The large number of drawing figures have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawing figures.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons set forth above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the “arm” and “arms” set forth in the claims are not clearly described in the written description; and 
the subject matter of claims 4 and 6 lacks clear antecedent basis in the written description.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  in claim 22, line 7, the use of the recitation “at least one head” is inconsistent with the earlier recitation “a head” at line 4 and elsewhere.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burken et al. (US 11198526) (hereinafter Burken) in view of Schaltegger (US 3026989).
Regarding claim 1, the Burken reference discloses module for separating a closure (2) from a closure supply (4) and transferring the closure (2) to be applied to a container body (not shown, col. 5, lines 26-45), the module comprising: a transfer dial (orbital article feeder 28, fig. 3) having at least one arm (the perpendicular connection between the dial and the vacuum cup 30), at least one head (the connection between the arm and the vacuum cup 30) connected to the at least one arm of the transfer dial, the at least one head comprising: a vacuum cup disposed on an end of the at least one head, and a closure supply (4), wherein the vacuum cup is configured to engage a closure from the closure supply (col. 5, lines 26-45) (see annotated fig. 3 below).

    PNG
    media_image1.png
    655
    893
    media_image1.png
    Greyscale

The Burken reference does not expressly disclose that the transfer dial (fig. 3) being rotatable about a first axis; that the at least one head connected to the at least one arm of the transfer dial is at least one head rotatable about a second axis; and a port disposed within the vacuum cup, wherein the port is in fluid communication with a gas source such that the port can expel gas or create a vacuum via gas suction; that the vacuum cup is configured to engage a closure from the closure supply with application of gas suction from the port to create a vacuum between the vacuum cup and the closure, rotate the closure about the first axis and the second axis, and transfer the closure to a container body with application of gas expulsion from the port.
The Schaltegger reference discloses that it is old and well known in the article gripping and transferring device art to provide a transfer dial (11) having at least one arm (16, 29), the transfer dial (11) being rotatable about a first axis (axis of shaft 10); at least one head (30) connected to the at least one arm (14, 29) of the transfer dial (11), the at least one head (30) rotatable about a second axis (axis of shaft 14), the at least one head (30) comprising: a vacuum cup (37) disposed on an end of the at least one head (30); and a port (38a, fig. 1) disposed within the vacuum cup (37), wherein the port (38a) is in fluid communication with a gas source (paragraph bridging columns 4 and 5) such that the port (38a) can expel gas (51a) or create a vacuum (50a) via gas suction; a supply of articles (39, fig. 10, col. 3, lines 14-25), wherein the vacuum cup (37) is configured to engage an article (40) from the supply with application of gas suction from the port (38a) to create a vacuum between the vacuum cup (37) and the article (40), rotate the article (40) about the first axis (shaft 10) and the second axis (shaft 14), and transfer the article (40) to a second conveyor (44) with application of gas expulsion from the port (38a).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Burken separating and supply device by having had the transfer dial (fig. 3) rotatable about a first axis; that the at least one head connected to the at least one arm of the transfer dial is at least one head rotatable about a second axis; and a port disposed within the vacuum cup, wherein the port is in fluid communication with a gas source such that the port can expel gas or create a vacuum via gas suction; that the vacuum cup is configured to engage a closure from the closure supply with application of gas suction from the port to create a vacuum between the vacuum cup and the closure, rotate the closure about the first axis and the second axis, and transfer the closure to a container body with application of gas expulsion from the port, as suggested by Schaltegger, in order to transfer a closure from the closure supply to the container body in a repetitive manner one closure after another, and since the Burken reference already teaches an orbital article feeder and the incorporation of the structure to move the arm and make use of the vacuum cup from Schaltegger would allow for predictable and successful results.  In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 2, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, wherein the first axis and the second axis are parallel (Schaltegger: fig. 10).
 Regarding claim 3, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, wherein the at least one arm of the transfer dial rotates about the first axis in a first direction, and the at least one head rotates about the second axis in a second direction (Schaltegger: fig. 10).
Regarding claim 4, the Burken device, as modified by Schaltegger above, teaches the module of claim 3, wherein the first direction is different than the second direction (Schaltegger: fig. 10, gear 11 on shaft 10 rotates clockwise, and gear 13 on shaft 14 rotates counterclockwise).
Regarding claim 5, the Burken device, as modified by Schaltegger above, teaches the module of claim 3, but does not disclose wherein the first direction is the same as the second direction.  However, this is merely an obvious choice of mechanical design as the number of gears can be increased in order to have the first direction of rotation and the second direction of rotation be the same.
Regarding claim 7, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, wherein the vacuum cup (Burken: 30) contacts a non-product-facing surface of the closure (2) (the recitation “contacts a non-product-facing surface of the closure” is merely a statement of intended use of the claimed device).
Regarding claim 8, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, but does not disclose wherein the at least one arm comprises four arms and the at least one head comprises four heads disposed radially about the first axis.  However, this is merely an obvious choice of mechanical design and a duplication of the working parts, and it would have been obvious to a skilled artisan to increase the number of arms in the modified Burken device if so desired to increase productivity.
Regarding claim 9, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, wherein the closures are paper-based closures (the recitation “the closures are paper-based closures” is merely a statement of intended use of the claimed device).
Regarding claim 10, the Burken device, as modified by Schaltegger above, teaches the module of claim 1, wherein the closure supply (Burken: 4) is a supply of stacked closures (Burken: 2) (fig. 7).
Regarding claim 11, the Burken device, as modified by Schaltegger above, teaches the module of claim 10, wherein the supply (Burken: 4) of stacked closures (Burken: 2) is disposed within an infeed track (Burken: 14).
Regarding claim 12, the Burken device, as modified by Schaltegger above, teaches the module of claim 11, wherein the closures and the infeed track are generally disc-shaped (fig. 3)
Regarding claim 13, the Burken device, as modified by Schaltegger above, teaches the module of claim 11, wherein the infeed track is gravity fed (Burken: col. 3, line 55).
Regarding claim 14, the Burken device, as modified by Schaltegger above, teaches the module of claim 11, wherein the infeed track (Burken: 14) comprises at least one clip (Burken: hold back tabs 20, 24) disposed about a circumference of an opening (Burken: 18) of the infeed track (Burken: 14) (fig. 3).
Regarding claim 15, the Burken device, as modified by Schaltegger above, teaches the module of claim 14, wherein the at least one clip (Burken: 24) is configured to retain the supply of stacked closures (Burken: 2) and release one closure from the opening (Burken: 18) at a time (Burken: col. 5, lines 6-45).
Regarding claim 16, the Burken device, as modified by Schaltegger above, teaches the module of claim 15, wherein the closure (Burken: 2) is configured to deform as it moves past the at least one clip (Burken: 24) through the opening (Burken: 18) and is configured return to an original shape of the closure once removed from the infeed track (Burken: 14) (the configured to language is a functional recitation dependent on the closure and is fully capable of being performed by the Burken device as now modified by Schaltegger).
Regarding claim 22, the Burken reference discloses a method of separating a closure (2) from a closure supply (4) and transferring the closure to be applied to a container body (not shown, col. 5, lines 26-45), the method comprising: rotating a transfer dial (28) having a first axis (see annotated fig. 3 above); positioning a head (connection between arm and vacuum cup 30), connected to at least one arm (perpendicular connection between the dial and the head) of the transfer dial (28), in contact with the closure (2), the head connected to the at least one arm on a second axis.
The Burken reference does not disclose rotating the transfer dial (fig. 3) about a first axis, the head connected to the at least one arm, rotatable about a second axis, wherein the head comprises: a vacuum cup disposed on an end of the at least one head; and a port disposed within the vacuum cup, wherein the port is in fluid communication with a gas source such that the port can expel gas or create a vacuum via gas suction; applying a suction force between the vacuum cup and the closure; moving the closure from the closure supply to a container body; and applying a gas expulsion from the port to remove the closure from the head.
The Schaltegger reference discloses that it is old and well known in the article gripping and transferring device art to provide a transfer dial (11) having at least one arm (16, 29), the transfer dial (11) being rotatable about a first axis (axis of shaft 10); at least one head (30) connected to the at least one arm (14, 29) of the transfer dial (11), the at least one head (30) rotatable about a second axis (axis of shaft 14), the at least one head (30) comprising: a vacuum cup (37) disposed on an end of the at least one head (30); and a port (38a, fig. 1) disposed within the vacuum cup (37), wherein the port (38a) is in fluid communication with a gas source (paragraph bridging columns 4 and 5) such that the port (38a) can expel gas (51a) or create a vacuum (50a) via gas suction; a supply of articles (39, fig. 10, col. 3, lines 14-25), wherein the vacuum cup (37) is configured to engage an article (40) from the supply with application of gas suction from the port (38a) to create a vacuum between the vacuum cup (37) and the article (40), rotate the article (40) about the first axis (shaft 10) and the second axis (shaft 14), and transfer the article (40) to a second conveyor (44) with application of gas expulsion from the port (38a).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Burken method by having incorporated rotating the transfer dial (fig. 3) about a first axis, the head connected to the at least one arm, rotatable about a second axis, wherein the head comprises: a vacuum cup disposed on an end of the at least one head; and a port disposed within the vacuum cup, wherein the port is in fluid communication with a gas source such that the port can expel gas or create a vacuum via gas suction; applying a suction force between the vacuum cup and the closure; moving the closure from the closure supply to a container body; and applying a gas expulsion from the port to remove the closure from the head, as suggested by Schaltegger, in order to transfer a closure from the closure supply to the container body in a repetitive manner one closure after another, and since the Burken reference already teaches an orbital article feeder and the incorporation of the structure to move the arm and make use of the vacuum cup from Schaltegger would allow for predictable and successful results.  In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 23, the Burken method, as modified by Schaltegger above, teaches the method of claim 22, wherein moving the closure (Burken: 2) from the closure supply (Burken: 4) comprises rotating the transfer dial and the head about the first axis and the second axis (as now incorporated in the Burken method from the teachings of Schaltegger).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Schmidt (US 2972216).
Regarding claims 18-20, the Burken device, as modified by Schaltegger above, teaches module of claim 1, but does not disclose wherein the container body is disposed in a rotary turret, wherein the rotary turret is a pocketed turret, and wherein the rotary turret and the transfer dial are continuously rotating.
The Schmidt reference discloses that it is old and well known in the relevant art to provide a separating and transferring device on a container filling and sealing machine, in which a the separating and transfer device (figs. 7 and 8) includes vacuum picker (94) that removes a closure (cover 62) from a supply magazine (64), and places the closure on a container body.  The machine includes that a container body is disposed in a rotary turret (8), wherein the rotary turret (8) is a pocketed (pockets 10) turret (8), and wherein the rotary turret (8) and the transfer device are continuously rotating (drive 22 cause rotation of turret 8, and drive 116 moves transfer device 94).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Burken device by having substituted the container body is disposed in a rotary turret, wherein the rotary turret is a pocketed turret, and wherein the rotary turret and the transfer dial are continuously rotating, as suggested by Schmidt, in order to feed the container lids from the magazine supply by the use of an orbital lid feeder which rotates continuously in time relationship with a rotating pocketed turret.  In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Allowable Subject Matter
Claims 6, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lashyro (US ‘633) teaches a rotary transfer device (10) including a transfer dial (19) rotating about a first axis (18), arms (25) rotation about a second axis (on gear 23), and vacuum cups (30) attached to head (14).
Lorieux (US ‘141) teaches a rotary transfer device for transferring bottle capsules from a supply.
Gertitschke et al. (US ‘525) teaches a rotary transfer device which includes a dial (7) rotating around a first axis, arms (16) rotating around a second axis, heads (27) and vacuum cups (5).
Stocco et al. (US ‘765) teaches a rotary transfer device which includes a dial (25) rotating around a first axis, arms (55) rotating around a second axis, heads (65) and vacuum cups (69).
Matzen (US ‘308) teaches a rotary transfer device which includes a dial (26) rotating around a first axis, arms (32) rotating around a second axis, heads and vacuum cups (33).
Horauf (DE ‘796) was cited in the related PCT application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 November 2022